741 N.W.2d 833 (2007)
Dorothy MINTER, Plaintiff-Appellee,
v.
CITY OF GRAND RAPIDS and John Edward-Rheem Wetzel, Defendants-Appellants.
Docket No. 133988. COA No. 273017.
Supreme Court of Michigan.
December 13, 2007.
On order of the Court, the application for leave to appeal the April 12, 2007 judgment *834 of the Court of Appeals is considered. We direct the Clerk to schedule oral argument during the January 2008 session on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether the Court of Appeals majority correctly applied Kreiner v. Fischer, 471 Mich. 109, 683 N.W.2d 611 (2004), in partially reversing the Kent Circuit Court's order granting the defendants' motion for summary disposition. The parties may file supplemental briefs no later than January 4, 2008, but they should not submit mere restatements of their application papers.